Citation Nr: 0920342	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  08-18 748	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an effective date earlier than January 1, 
2008, for payment of additional compensation benefits for the 
Veteran's spouse.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from November 1950 through 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2008 decision of the above Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
awarded additional compensation benefits to the Veteran for 
his spouse, effective from January 1, 2008. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

FINDINGS OF FACT

1.  In a July 2004 letter, the RO advised the Veteran of a 
grant of entitlement to a total rating based on individual 
unemployability (TDIU rating), due to service-connected 
disability, effective as of August 28, 2002, and informed him 
that if he had dependents and wished to receive additional 
compensation for them, he needed to complete a VA Form 21-
686c (Declaration of Status of Dependents) and return the 
completed form within one year.

2.  Received from the Veteran in July 2004 was a request to 
have his spouse included in his benefits, a copy of his 
marriage certificate to his spouse, and a partially completed 
VA Form 21-686c, Declaration of Status of Dependents, showing 
detailed information about his current and prior marriages 
only, but not about his spouse's current and prior marriages.

3.  In a letter dated in August 2004, the RO advised the 
Veteran that he needed to provide a complete history of his 
spouse's previous marriages on the enclosed VA Form 21-686c.

4.  Received from the Veteran in September 2004 was a VA Form 
21-686c, Declaration of Status of Dependents, in which he 
provided inconsistent information regarding his current and 
prior marriages and his spouse's prior marriages.


5.  In letters dated in September and November 2004, the RO 
advised the Veteran that the information he provided 
concerning his marital history and his spouse's marital 
history was inconsistent, and that he needed to submit 
additional information.  In the November 2004 letter he was 
advised that, because he had not submitted additional 
information, his claim for additional compensation for a 
dependent was denied, but that if the RO received the 
evidence by November 22, 2005, they could continue to process 
his claim.  

6.  The next document received from the Veteran was in 
December 2007, when he submitted a completed VA Form 21-686c 
in which he provided detailed and complete information 
regarding his marital history and his spouse's marital 
history.  


CONCLUSION OF LAW

The criteria for an effective date earlier than January 1, 
2008, for the payment of additional compensation benefits for 
the Veteran's spouse have not been met.  38 U.S.C.A. §§ 1115, 
5110(f) (West 2002); 38 C.F.R. §§ 3.31, 3.158, 3.204, 3.205, 
3.216, 3.401 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The United States Court of Appeals for Veterans Claims 
(Court), has held that VA's duties to notify and assist 
contained in the VCAA are not applicable to cases, such as 
this one, involving an earlier effective date claim in which 
the law, rather than the evidence, is dispositive.  See Smith 
v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Mason v. Principi, 16 Vet. App. 129, 
132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

Even assuming, for the purpose of deciding this case, that 
the VCAA duties to notify and assist do apply, the Board 
concludes that the Veteran was not prejudiced by any 
deficiency in notice provided by VA.  The U.S. Court of 
Appeals for the Federal Circuit previously held that any 
error in VCAA notice should be presumed prejudicial, and that 
VA must bear the burden of proving that such an error did not 
cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
However, the U.S. Supreme Court has recently reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of 
decision of the Board, a court shall take due account of rule 
of prejudicial error.  The Supreme Court in essence held that 
- except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the 
claimant of the information and evidence necessary to 
substantiate the claim - the burden of proving harmful error 
must rest with the party raising the issue, the Federal 
Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

The veteran is appealing the effective date of the award of 
benefits for his dependent spouse.  The effective date was 
set by a February 2008 administrative decision, in which the 
Veteran was notified that his disability compensation award 
had been amended upward to include additional benefits for 
his spouse, effective from January 1, 2008. 

Preceding that decision setting the effective date, and 
following the most recent rating decision, VA had sent the 
Veteran a letter in July 2004 informing him that the 
effective date for his award of his (TDIU rating) was August 
28, 2002.  The letter further informed the Veteran that if he 
wished to receive additional benefits based on the existence 
of dependents, he must submit additional information.  
Specifically, VA provided the veteran with VA Form 21-686c, 
which included space for the details of his and his spouse's 
current and prior marriages.  The letter told him that the 
information must be submitted within a year from the date of 
the letter for the benefits to begin on the date VA received 
his claim. 

The record reflects that the RO sent the Veteran an 
additional letters in September and November 2004 advising 
him that he needed to provide additional information 
regarding his and his spouse's marital history.  Thus, in 
this case, the Board finds that the VCAA duty to notify was 
satisfied by way of letters sent to the Veteran in August, 
September, and November 2004 that fully addressed the notice 
elements in this matter.  These letters informed the Veteran 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  

The Veteran has shown that he has actual knowledge of what 
was necessary to receive benefits for his dependent spouse.  
He initially submitted the Form 21-686c in July 2004, clearly 
within a year of the RO's July 2004 request.  He submitted 
subsequent Forms 21-686c, in September 2004 and December 
2007, in which he provided additional information regarding 
his and his spouse's current and past marriages.  These 
statements evidence his full understanding of what was 
required to seek an earlier effective date for dependency 
benefits.  Moreover, he has not demonstrated any error in 
VCAA notice, and therefore the presumption of prejudicial 
error as to such notice does not arise in this case.  See 
Sanders v. Nicholson, supra.  Thus, the Board concludes that 
all required notice has been given to the Veteran.  

Assuming arguendo that the VCAA applies to this case, VA also 
has a duty to assist the Veteran in the development of the 
claim.  The RO provided the veteran with several VA Forms 21-
686c, for the veteran to submit information regarding his and 
his spouse's current and past marriages.  The Board finds 
that all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the Veteran.  No further notice or assistance to the Veteran 
is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran.  No useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Factual Background

In reviewing the history of this case the Board notes that, 
in February 1980, the Veteran submitted a copy of a marriage 
certificate (showing he had first married N.G. - his current 
spouse - in April 1979).  He also submitted a VA Form 21-686c 
(Declaration of Marital Status) in which he reported he was 
currently married to N.G., and had one prior marriage from 
July 1965 to April 1979.  He subsequently submitted VA Forms 
21-686c in November and December 1989, also listing N.G. as 
his spouse.  It appears that, at some point later, N.G. was 
removed as his dependent, because a letter from the RO dated 
in March 2004 indicated that he was being paid as a single 
veteran with no dependents.  

Subsequently, by June 2004 rating decision, the RO granted a 
total rating based on individual unemployability due to 
service-connected disability, effective as of August 28, 
2002. 

In a July 2004 letter (initially addressed to the Veteran at 
a P.O. Box in Howe, Texas), the RO advised the Veteran of the 
grant of the TDIU rating, effective as of August 28, 2002, 
and informed him that if he had dependents and wished to 
receive additional compensation for them, he needed to 
complete a VA Form 21-686c (Declaration of Status of 
Dependents) and return the completed form within one year.

Received from the Veteran in July 2004 was a request to have 
his current spouse, N.G., included in his benefits.  On the 
statement in support of claim (VA Form 21-4138), the Veteran 
noted he lived on [redacted] in Sherman, Texas.  He also 
submitted a partially completed VA Form 21-686c, showing 
detailed information about his current and prior marriages 
only, but not about his spouse's prior marriages.  He also 
submitted a copy of a marriage certificate showing that he 
had married (i.e., apparently remarried) his current spouse, 
N.G., on January [redacted], 2000.

In a letter dated in August 2004, the RO advised the Veteran 
that he needed to provide a complete history of his spouse's 
previous marriages on the enclosed VA Form 21-686c.

A September 2, 2004, Report of Contact shows that the RO 
contacted the Veteran regarding another matter.  During the 
phone call, the RO employed asked the Veteran about his 
dependency claim and whether he had returned the information 
requested of him.  It was noted that the Veteran indicated he 
had submitted what he had been asked to submit.  It was also 
noted that the Veteran's address was a [redacted], 
Texas. 

Received from the Veteran on September 9, 2004, was a VA Form 
21-686c, in which he provided inconsistent and confusing 
information regarding his current and prior marriages and his 
spouse's prior marriages.  He indicated his current marriage 
was to N.G., and that the marriage took place April [redacted], 1979, 
in Durant, OK.  He reported he had three prior marriages, 
from February 1954 to January 1965, from July 1965 to April 
1979, and then from September 1992 to February 1997.  The 
Veteran made a notation of "Matter of Record" over the top 
of the information he provided regarding his current and 
prior marriages.  With regard to his current spouse, N.G., 
the Veteran reported she had been married from February 1950 
to March 1976 and had also been married to him (the Veteran) 
from April 1979 to 1990, and that their first marriage to 
each other had terminated in a divorce.  

Also received from the Veteran on September 9, 2004, was a 
statement in support of claim in which he indicated he lived 
on [redacted] in Sherman, Texas.

On September 22, 2004, an RO employee made a notation in the 
file (on a VA Form 21-4138 dated in August 2004), indicating 
that there was conflicting evidence in the file regarding the 
Veteran's and his spouse's prior marriages.  

In a letter dated September 22, 2004, the RO advised the 
Veteran that the information he had provided concerning his 
marital history and his spouse's marital history was 
inconsistent, and that he needed to submit certified copies 
of the public record of the termination for each of his and 
his spouse's prior marriages.  He was advised that if he had 
any other evidence or information that he thought would 
support his claim, he should let the RO know.  He was also 
advised as to what the evidence must show in order to 
establish a dependent's relationship.  The RO's letter was 
addressed to the Veteran on [redacted] in Sherman, Texas.

In a letter dated in November 2004 (addressed to the Veteran 
on [redacted] in Sherman, Texas), the RO advised the Veteran 
that the RO had written him a letter in September 2004 asking 
for him to send information regarding his prior marital 
history, and that because the RO had not received it his 
claim must be denied.  The Veteran was advised that if he was 
having difficulty getting the evidence, he could call the RO.  
He was also advised that if the RO received the evidence by 
November 22, 2005, they could continue to process his claim, 
but that evidence received after November 22, 2005, would be 
considered a new claim.  

Received from the Veteran in December 2007 was a statement in 
support of claim on which he noted that his address was on 
[redacted] in Sherman, Texas.  He requested that his spouse, 
N.G., be included on his benefits.  He reported that he had 
married his present wife, N.G., in 1979, they had divorced in 
1991, and they had remarried in January 2000.  

Also received from the Veteran in December 2007 was a 
completed VA Form 21-686c in which he provided complete 
information regarding his marital history and his spouse's 
marital history.  He reported his address as living on 
[redacted] in Sherman, Texas.  

In December 2007 the RO attempted to mail a letter to the 
Veteran at the [redacted] address in Sherman, Texas.  The letter 
was returned to sender marked "not deliverable as 
addressed".  

In a February 2008 letter (addressed to the Veteran on [redacted] 
street in Sherman, Texas), the RO advised the Veteran of the 
decision to award additional compensation benefits for his 
spouse, effective from January 1, 2008. 

Received from the Veteran in June 2008 was a substantive 
appeal (VA Form 9) in which he reported that on July 23, 
2004, he had submitted a request to have his spouse included 
in his benefits, and that in 2007 his stepson noticed that 
his VA check did not include payment for his spouse.  The 
Veteran claimed he thought his wife had been included after 
his first request in July 2004.  He also claimed he "never 
[received] any VA letters in 04 as VARO said that that mailed 
them out".  He indicated he did not dispute this, but they 
were in the middle of a move and that if they were received 
they could have been lost during the move.  

III.  Analysis

A.  Applicable Laws and Regulations

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  An award of additional compensation for dependents 
based on the establishment of a rating in the percentage 
specified by law for that purpose shall be payable from the 
effective date of such rating, but only if proof of 
dependents is received within one year from the date of such 
rating.  38 U.S.C.A. § 5110(f).  

Under current law, a veteran having a 30 percent or more 
service-connected disability rating may be entitled to 
additional compensation for a spouse, dependent parents, or 
unmarried children under 18 (or under 23 if attending an 
approved school) or when prior to age 18 the child has become 
permanently incapable of self-support because of mental or 
physical defect.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).

Regarding additional compensation for dependents, the 
effective date will be the latest of the following dates: (1) 
date of claim; (2) date the dependency arises; (3) effective 
date of the qualifying disability rating provided evidence of 
dependency is received within a year of notification of such 
rating action; or (4) date of commencement of the veteran's 
award.  38 C.F.R. §3.401(b).  

The "date of claim" for establishing an effective date for 
additional compensation for dependents is the date of a 
veteran's marriage or birth/adoption of a child, if evidence 
of the event is received within a year of the event; 
otherwise, the date notice is received of the dependent's 
existence, if evidence is received within a year of 
notification of such rating action. 38 C.F.R. § 3.401(b)(1).  
The earliest date for commencement of payment of an 
additional award of compensation for a dependent spouse is 
the first day of the month following the effective date.  38 
C.F.R. § 3.31.

If an application is incomplete, the claimant will be 
notified of the evidence necessary to complete the 
application.  If the evidence is not received within one year 
from the date of such notification, compensation may not be 
paid by reason of that application.  This applies to 
applications for increased benefits by reason of existence of 
a dependent.  38 C.F.R. § 3.109(a)(2).

Where evidence requested in connection with an original 
claim, a claim for increase or to reopen, or for the purpose 
of determining continued entitlement, is not furnished within 
one year after the date of request, the claim will be 
considered abandoned.  After the expiration of one year, 
further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, pension, compensation, dependency and indemnity 
compensation, or monetary allowance under the provisions of 
38 U.S.C.A. § 1805 based on such evidence shall commence not 
earlier than the date of filing of the new claim.  38 C.F.R. 
§ 3.158.

B.  Discussion

The Veteran contends that he is entitled to an earlier 
effective date of August 1, 2004, for the addition of his 
spouse as a dependent.  He claims that on July 23, 2004, he 
sent a request to add his spouse to his benefits and that he 
thought she had been included in his benefits since then.  He 
claims he never received any letters from the RO in 2004, 
claiming he was in the middle of a move during that time and 
that the letters could have been lost in the move.  

Regarding the possible effective dates delineated in 38 
C.F.R. § 3.401(b), the Board notes first that the effective 
date for the award of additional compensation cannot be the 
date of the veteran's marriage in 2000 (the date dependency 
arose) because, although he did apparently have a qualifying 
disability rating in effect at that time, he has not alleged 
in this case that he had notified the RO of the addition of 
his dependent spouse in 2000, nor that he had filed a claim 
(or a VA Form 21-686c) in order to add his dependent spouse 
to his benefits.  Thus, for the purposes of this appeal, the 
effective date of the award for additional compensation 
cannot be the date dependency arose.  

Regarding the other possible effective dates delineated in 38 
C.F.R. § 3.401(b), the Board notes that the date of claim is 
December 13, 2007, as that is the date the RO received a 
complete VA Form 21-686c from the Veteran.  In that regard, 
the Board acknowledges that in July 2004 (in response to the 
RO's letter advising him of the award of a TDIU rating) the 
Veteran did file a claim and a VA Form 21-686c, requesting 
that his spouse, N.G., be added as a dependent to his benefit 
award.  The record reflects, however, that he sent back a 
partially completed Form 21-686c (including only his own 
marital history), and was advised by an August 2004 letter 
that he needed to provide complete information regarding his 
wife's marital history.  

Although he submitted another Form 21-686c in September 2004, 
a review of that document shows that he provided confusing 
and inconsistent information which the RO could not 
reconcile.  Thus, the RO sent the Veteran a letter in 
September 2004 asking for clarification of the 
inconsistencies, and a follow-up letter in November 2004, 
again requesting clarification.  He failed to respond to 
either letter and his claim was denied (as per the November 
2004 letter).  The record reflects that the Veteran was next 
heard from in December 2007 when he submitted another request 
to the RO (along with a VA Form 21-686c) to have his spouse, 
N.G., added to his benefits.  He claims that he initiated 
this request when his stepson advised him that his spouse had 
not been added to his VA benefits.

The Veteran has reported he was in the middle of a move in 
2004 and did not receive any of the letters from the RO, but 
the Board notes that his address was listed as living on 
[redacted] street in Sherman, Texas, from July 2004 through 
February 2008.  Although there was a notation of a Post 
Office Box address for the Veteran in July 2004 and then 
again on September 2004, the record reflects that he 
continued to use the [redacted] street address.  It appears that 
it was not  until February 2008 that the Veteran's mailing 
address changed from [redacted] street to [redacted].  

To the extent the Veteran suggests that the letters sent by 
the RO in 2004 were lost or misplaced during his move, he has 
offered no supporting evidence.  There is a presumption of 
regularity under which it is presumed that government 
officials "have properly discharged their official duties."  
United States v. Chem. Found., Inc., 272 U.S. 1, 14-15 
(1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA 
need only mail notice to the last address of record for the 
presumption to attach).  This presumption of regularity in 
the administrative process, however, may be rebutted by 
"clear evidence to the contrary."  Schoolman v. West, 12 
Vet. App. 307, 310 (1999).  Because the Veteran continued to 
use the same [redacted] street address from 2004 through 2008, 
both receiving and sending mail from that address, without 
evidence to the contrary, the presumption of regularity of 
the official acts of public officers attaches to the RO's 
actions, and the Board must conclude that any mail sent to 
the Veteran from the RO would have been received and 
associated with the claims file.  See Marciniak v. Brown, 10 
Vet. App. 198, 200 (1998).  Without doubting his veracity on 
this point, the Board finds that the Veteran's assertion that 
he was in the middle of a move in 2004 and did not receive 
the letters from the RO during that time is not sufficient to 
rebut the presumption of regularity in the administrative 
process.

In order for the effective date to be July 2004 (as the date 
of the claim) the RO would have to have received the 
additionally required information (consistent marital 
history), within one year after the November 2004 letter.  
The Veteran's failure to respond to the RO's November 2004 
letter meant the RO did not have all the required information 
regarding his dependent spouse until December 2007.  Although 
the RO had as a matter of record proof that the Veteran had 
married N.G. in April 1979 and again in January 2000, the 
Veteran did not provide the additional information needed to 
clarify the inconsistencies in his and his spouse's marital 
histories, and, accordingly, could not receive additional 
benefits until it was submitted.  38 C.F.R. § 3.216. 

Moreover, the Board finds that the RO's determination that 
there were inconsistencies in the VA Forms 21-686c submitted 
in July 2004 and September 2004 was reasonable under the 
circumstances of this case, becauuse the Veteran's marital 
history and his spouse's marital history was not clear until 
he provided the requisite information on the VA Form 21-696c 
in December 2007.  Thus, because the dependency information 
sought by the RO to support the Veteran's claim was not 
submitted within a year of the RO's November 2004 final 
notification letter, that claim must be considered abandoned 
and closed.  See 38 C.F.R. § 3.158.  

The law is clear that to establish entitlement to additional 
benefits for a dependent spouse, the mere fact that the 
veteran has submitted evidence showing that he or she is 
married is not sufficient to award such benefits.  The RO was 
not authorized or obligated to begin paying additional 
benefits for a dependent spouse until the requested 
clarifying information was received.  The veteran failed to 
follow through with specific information after VA 
compensation benefits were awarded to him, as required by law 
for entitlement to additional benefits for a dependent 
spouse. 

Because more than a year had elapsed since the November 2004 
letter from the RO, the Board concludes that the effective 
date in this matter cannot be the date of the July 2004 
claim.  38 C.F.R. § 3.401(b).  Thus, the Board concludes that 
the date of claim, for purposes of 38 C.F.R. § 3.401(b), is 
December 13, 2007.  With regard to the other dates listed for 
the effective date of the qualifying disability rating and 
the date of commencement of the Veteran's award (as possible 
effective dates listed in 38 C.F.R. § 3.401(b)) the Board 
notes that by the June 2004 rating decision, the RO granted a 
TDIU rating, effective from August 2002.  However, as noted 
above, the Veteran was entitled to additional compensation 
for dependents prior to August 2002.  Thus, the latest of the 
possible effective dates listed under § 3.401(b) is December 
13, 2007.  Prior to that date, the veteran had not provided 
the requisite information regarding his and his spouse's 
marital history.  

Here, the RO was presented in July 2004 with an incomplete 
application and then in September 2004 with an inconsistent 
application.  The RO recognized the potential for additional 
benefits, requested additional information from the Veteran, 
and advised him as to the time limit within which he needed 
to submit the form.  He was specifically informed that he was 
being paid benefits as a single veteran.  The Veteran did not 
submit the requested evidence within one year of the request.  
Thus, the evidence is against an effective date prior to 
December 13, 2007, with a date of payment commencing on 
January 1, 2008, for the award of additional compensation 
benefits based on a dependent spouse.  Accordingly, for the 
reasons and bases discussed above, the Veteran's appeal must 
be denied.  


ORDER

The claim for an effective date earlier than January 1, 2008, 
for payment of additional compensation benefits for the 
Veteran's spouse is denied.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


